Title: To George Washington from William Nichols, 28 July 1790
From: Nichols, William
To: Washington, George



Sir,
Philadelphia 28th July 1790.

If any apology be necessary for the liberty which I now take in addressing you, I can only say, that, considering you as the common father of your country, I beleive there is no person belonging to it whose happiness you would not wish to promote.
I am besides an old Soldier, who have at least had the merit, or rather the honour Shall I call it, of performing some long marches & exposing my life to some danger under your Excellency’s command.
After all, I must rely much on Mr Morris’s good nature, by whom this will be handed to you, to inform you who I am, and upon what principles I venture to come forward with the following application. From the Bill for making provision for the Debt of the United States, a commissioner of Loans is to be appointed in Pennsylvania. Would your Excellency be pleased to bestow upon me this appointment it would be a fortunate circumstance for my small but numerous family, for which both I and they should be forever bound to thank you. Of my diligence and integrity Judge Wilson, as well as Mr Morris, will be able to inform you, I am Sir with the highest esteem your Excellency’s most obedient Humble Servant,

William Nichols

